          Case 2:21-cv-00693-CFK Document 1 Filed 02/15/21 Page 1 of 6




MALAMUT & ASSOCIATES, LLC
Mark R. Natale, Esq.
457 Haddonfield Road Suite 500
Cherry Hill, NJ 08002
856-424-1808
856-424-2032 (f)
Attorneys for Plaintiff


                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA
______________________________
Lisa Kilson - Mitchell          :
339 Blanchard Road              :
Drexel Hill, PA                 :
                                :
                     Plaintiff  :          CIVIL ACTION
                                :          NO.:
              vs.               :

Trinity Health Mid Atlantic          :
801 Market Street
Philadelphia, PA              :                     PLAINTIFF REQUESTS A TRIAL
                              :                     BY JURY
                              :
                  Defendant   :
______________________________:




                                         COMPLAINT

   I.      PRELIMINARY STATEMENT:

   1. This is an action for an award of damages, declaratory and injunctive relief, attorneys’ fees

and other relief on behalf of Plaintiff, Lisa Kilson-Mitchell. Plaintiff was an employee of

Defendant, Trinity Health Mid-Atlantic, who has been harmed by the Defendant’s discriminatory

and retaliatory employment practices.

   2. This action arises under the Americans with Disabilities Act (“ADA”) and the Family and

Medical Leave Act (“FMLA”).

                                                1
             Case 2:21-cv-00693-CFK Document 1 Filed 02/15/21 Page 2 of 6




II.       JURISDICTION AND VENUE

       3. The jurisdiction of this Court is invoked, and venue is proper in this district, pursuant to 28

U.S.C. § 1391 as Plaintiff’s claims are substantively based on the ADA, and FMLA.

       4. The Eastern District of Pennsylvania has specific jurisdiction over this matter because the

events and occurrences that give rise to Plaintiff’s claim occurred in this district.



III.      PARTIES

       5. The Plaintiff herein is Lisa Kilson-Mitchell, former employee of the Defendant.

       6. The Defendant herein is Trinity Health.

       7. The Defendant, upon information and belief, employed 50 or more persons when the

          unlawful conduct alleged in this Complaint occurred.

       8. At all times material herein, Defendant is and has been a “person” and “employer” as

          defined under the ADA and FMLA.

       IV. UNDERLYING FACTS

       9. The Defendant, upon information and belief, employed 50 or more persons when the

unlawful conduct alleged in this Complaint occurred.

       10. Defendant employed Plaintiff for approximately six years.

       11. While working for the Defendant, Plaintiff was injured when a Plaintiff assaulted her.

       12. Plaintiff initially underwent conservative treatment, afraid that surgery or a prolonged

absence would negatively impact her job.

       13. However, with no other treatment options left, Plaintiff underwent surgery on her right

wrist on or about March 20, 2019.




                                                     2
          Case 2:21-cv-00693-CFK Document 1 Filed 02/15/21 Page 3 of 6




   14. As a result of the surgery, Plaintiff needed a leave of absence, both as a reasonable

accommodation under the ADA and as FMLA leave, which she qualified for.

   15. In or around June of 2019, Plaintiff was released to return to work with light duty.

   16. Plaintiff was told that no light duty was available to her.

   17. Upon information and belief, this was false, as light duty could have been made available

had the Defendant engaged in the interactive process.

   18. Instead, Plaintiff was told she could continue her leave and her job would be available for

her when she was done.

   19. In or around July of 2019, at the expiration of her FMLA leave, Plaintiff was told she could

return to work after an additional three weeks off.

   20. Plaintiff provided this update to the Defendant.

   21. At that time, Plaintiff was terminated.

   22. Plaintiff was told she was terminated because her FMLA leave was extinguished.

   23. However, Plaintiff simply needed three additional weeks off as a reasonable

accommodation.

   24. Defendant could have reasonably accommodated the Plaintiff.

   25. Instead, Defendant terminated the Plaintiff.

   26. Plaintiff was terminated in violation of the ADA and FMLA.

                                            COUNT I

                     DISCRIMINATION AND RETALIATION UNDER
                        AMERICANS WITH DISABILITIES ACT


   27. Paragraphs 1-26 are incorporated herein as if set forth at length.

   28. Plaintiff qualified as disabled under ADA because of her injury.



                                                 3
      Case 2:21-cv-00693-CFK Document 1 Filed 02/15/21 Page 4 of 6




29. Plaintiff requested a reasonable accommodation of a leave of absence to have surgery and

   recover from her injury.

30. While her leave of absence was initially granted, she was terminated with a short period of

   time left in her leave.

31. Defendant told Plaintiff she was terminated because of the amount of time she was out of

   work.

32. However, Defendant made no efforts to engage in the interactive process to accommodate

   the Plaintiff.

33. It would not have been an undue burden to hold the job open until Plaintiff could return.

34. Defendant never presented this issue to the Plaintiff, never discussed the return to work

   date, and never engaged in the interactive process.

35. Instead, Plaintiff was terminated in violation of the ADA.

36. Plaintiff’s termination violated the ADA in two ways.

37. First, Plaintiff was terminated and not re-hired because of her disability/perceived

   disability, in violation of the ADA.

38. Second, Plaintiff was terminated and not re-hired for requesting a reasonable

   accommodation, in violation of the ADA.

39. Defendant, its upper level managers, and supervisors all violated the ADA by terminating

   the Plaintiff.

                                          COUNT II

                             RETALIATION UNDER
                        THE FAMILY MEDICAL LEAVE ACT

40. Plaintiff repeats all of the facts and all of the paragraphs numbered 1 through 39 as if

   stated in their entirety herein.

                                              4
          Case 2:21-cv-00693-CFK Document 1 Filed 02/15/21 Page 5 of 6




   41. Plaintiff was entitled to FMLA leave.

   42. Plaintiff took FMLA leave.

   43. Following an extended leave, Plaintiff was able to return to work.

   44. However, Plaintiff was instead terminated.

   45. Plaintiff’s termination violated the FMLA.

   46. Plaintiff’s termination was in retaliation for her taking FMLA leave.

   47. Defendant, its upper level managers, and supervisors willfully violated the FMLA by

       terminating the Plaintiff.

                                    PRAYER FOR RELIEF

   48. Plaintiff incorporates paragraphs 1 through 47 as if set forth at length.

       WHEREFORE, Plaintiff requests that this court enter judgment in his favor against the

Defendant, and order that:

       A. Defendant compensate Plaintiff with back pay, at a rate of pay and other benefits and

emoluments of employment to which he would have been entitled had she not been subjected to

unlawful discrimination based on his disability, age, and request for leave.

       B. Defendant compensate Plaintiff with an award of front pay, if appropriate.

       C. Defendant pay to Plaintiff punitive damages, compensatory damages for future

pecuniary losses, pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and

other nonpecuniary losses as allowable.

       D. Defendant pay to Plaintiff pre and post judgment interest, the costs of suit and attorney

and expert witness fees as allowed by law.

       E. Defendant shall eliminate all unlawful discriminatory practices as well as remedy the

discriminatory effect of past practices and procedures.



                                                 5
          Case 2:21-cv-00693-CFK Document 1 Filed 02/15/21 Page 6 of 6




       F. The Court shall award such other relief as if deemed just and proper, in law and/or

equity, including injunctive relief if the Honorable Court deems said relief appropriate.

                                            JURY DEMAND

               Plaintiff demands a trial by jury.



                                                                           Respectfully submitted;




                                                                       By. /s/ Mark R. Natale Esq.

                                                                              Mark R. Natale, Esq.




                                                    6
